DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 5 March 2021, with respect to the rejection(s) of claims 1-4, 7-11 and 14-16 under 35 USC 102 as being anticipated by Urac (US 2018/0171809) have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urac relying only on Fig. 2.
With respect to Applicant’s arguments directed to rejected claims 1-4, 7-11 and 14-16 under 35 USC 102 as being anticipated by Urac (US 2018/0171809), Applicant has contended the Detailed Action appears to improperly combine elements from different embodiments of Urac to create a new embodiment since the rejection of Claim 1 cites both Fig. 2 and Fig. 4. The Examiner agrees. Therefore the previous rejection is 
The Applicant further contended that the limitation "the groove [...] being outwardly open relative to the inner region", is not in the vane head 30 of FIG. 2. The Examiner does not agree. The portion of the groove shown in Fig. 2, annotated A below, is outwardly open relative to the inner region. Therefore Fig. 2 of Urac teaches every feature of Claim 1, and a new rejection is set forth that relies only on Fig. 2 of Urac.

    PNG
    media_image1.png
    297
    456
    media_image1.png
    Greyscale

Detail Annotated Fig. 2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. (hereafter John – US 1234567).
Claim 1 recites a vane. Urac teaches such a vane, as will be shown.
Urac teaches (Figs. 2, 3) a vane configured to be disposed in a gas path defined in part by an inner surface of a case of a gas turbine engine, the vane comprising: 
a vane body (28) configured to extend through an aperture (22C) in the case (22); and 
a vane head (30) disposed at an end of the vane body and configured to be disposed outside the gas path when the vane body extends through the aperture, the vane head having: 
an abutting surface (30B) configured to contact an outer surface of the case when the vane body extends through the aperture; and 
a groove (40) configured to receive a sealing member, the groove surrounding an inner region including the aperture when the vane body extends through the aperture (see Fig. 2), the groove opening to the abutting surface and being outwardly open relative to the inner region (see annotated Fig. 2, portion of groove annotated A is outwardly open relative to the inner region), the groove having an inner seating surface (40A) configured to receive the sealing member and hinder movement of the sealing member toward the abutting surface (see ¶ 0024 and Fig. 2).

    PNG
    media_image1.png
    297
    456
    media_image1.png
    Greyscale

Detail Annotated Fig. 2

Regarding Claim 2, Urac teaches (Figs. 2, 3) the vane of claim 1, wherein the inner seating surface is shaped to obstruct movement of the sealing member toward the abutting surface (see ¶ 0024 and Fig. 2).
Regarding Claim 3, Urac teaches (Figs. 2, 3, annotated Fig. 2) the vane of claim 1, wherein the inner seating surface has a C-shaped cross- sectional profile in a plane transverse to a path of the groove (non-linear C-shaped portion, annotated A).

Regarding Claim 4, Urac teaches (Figs. 2, 3, annotated Fig. 2) the vane of claim 1, wherein the inner seating surface has a non-linear cross- sectional profile in a plane transverse to a path of the groove (non-linear C-shaped portion, annotated A).

Claim 7 recites an assembly for a gas turbine engine comprising a vane having the same features of Claim 1, which are rejected for the same reasons.

a case (22) having an inner side (22B) defining a portion of a gas path of the gas turbine engine and an outer side (22A) opposite the inner side, the case having an aperture (22C) extending from the inner side to the outer side; 
a sealing member (42); and the vane of Claim 1 (32) secured with the case.
Claim 8 recites the same features of Claim 2, which are rejected for the same reasons.
Claim 9 recites the same features of Claim 3, which are rejected for the same reasons.
Claim 10 recites the same features of Claim 4, which are rejected for the same reasons.
Regarding Claim 11, Urac teaches (Figs. 2, 3, annotated Fig. 2) the assembly of claim 7, wherein the sealing member is an o-ring (see ¶ 0042).
Regarding Claim 14, Urac teaches (Figs. 2, 3, annotated Fig. 2) the assembly of claim 7, wherein the sealing member is compressed between the vane head and the surface of the outer side of the case (see ¶ 0026).

Claim 15 recites a method of installing a vane having the same features of Claim 1, 7, and 14 which are rejected for the same reasons.
Claim 16 recites the same features of Claim 3, which are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urac in view of Gallier et al. (hereafter Gallier – US 20180016924).
Regarding Claim 5, Urac teaches (Figs. 2, 3) the vane of claim 1.
However, Urac does not teach the vane is made of a fiber-reinforced composite material.
Gallier teaches (Fig. 2) vanes (108) made of a fiber-reinforced composite material (¶ 0042).
Gallier further teaches fiber-reinforced composite material is useful for gas turbine components due to its high temperature capability (see ¶ 0062).


Claim 12 recites the same features of Claim 5, which are rejected for the same reasons.

Claims 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Urac in view of Ivakitch et al. (hereafter Ivakitch – US 9951639).
Regarding Claim 6, Urac teaches (Figs. 2) the vane of claim 1.
However, Urac does not teach a path of the groove surrounding the inner region is devoid of any concave portions.
Ivakitch teaches (Figs. 2-3) a vane (32) comprising a vane head (36) outside a case (24), comprising a groove (42) for receiving a sealing member (o-ring 40), wherein a path of the groove surrounding the inner region is devoid of any concave portions.
Ivakitch further teaches that having a path of the groove surrounding the inner region is devoid of any concave portions allows the sealing member to make contact along the entire length of the groove (col. 5, ln. 21-35), which is the same reason provided in Applicant’s specification.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Ivakitch to the vane of Urac to have a path of the groove surrounding 

Claim 13 recites the same features of Claim 6, which are rejected for the same reasons.

Claim 17 recites the same features of Claim 6, which are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745